              Case 3:20-cv-00302-FM Document 7 Filed 05/12/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 NUBIA HERRERA,                                 §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §                EP-20-CV-00302-FM
                                                §
 CARGUARD ADMINISTRATION,                       §
 INC; and VEHICLE PROTECTION                    §
 SPECIALISTS, LLC,                              §
                                                §
      Defendants.                               §

                                      FINAL JUDGMENT

         In accordance with “Order of Dismissal” [ECF No. 6], entered May 12, 2021, the court

enters its Final Judgment pursuant to Federal Rule of Civil Procedure 58 as follows:

         1.        It is HEREBY ORDERED that all claims are DISMISSED WITHOUT
                   PREJUDICE.

         2.        It is FURTHER ORDERED that all pending motions, if any, are DENIED AS
                   MOOT.

         3.        It is FURTHER ORDERED the Clerk of the Court is INSTRUCTED to
                   CLOSE the case.

         SIGNED AND ENTERED this 12th day of May 2021.




                                      FRANK MONTALVO
                                      UNITED STATES DISTRICT JUDGE




                                                1
